Citation Nr: 0920165	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from July 10 to 24, 1976, with 
prior periods of active duty for training (ACDUTRA) from July 
to August 1965, February to August 1966, July to August 1972, 
and July to August 1973.

This appeal is from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  The Veteran testified before the 
undersigned at a September 2005 hearing at the Des Moines RO.  
A transcript is of record.  In April 2007, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The record reflects that the Veteran underwent a VA 
examination in September 2008.  At that time the examiner 
referred to relevant VA outpatient treatment records dated in 
March 2008 and July 2008.  The examiner offered an opinion 
regarding the Veteran's employability including consideration 
of these records.  The referred to records have not been 
associated with the claims file.  The most recent VA records 
associated with the file are dated in February 2007.  As VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Additionally, the Veteran stated during his VA examination in 
September 2008 that he had been working part time as a 
funeral escort driver and then stopped working in June 2008.  
He said that he only earned a few thousand dollars during the 
last 12 months.  In a letter dated in May 2007, the AMC had 
requested that the Veteran provide the names, addresses, and 
earnings information about all employers from whom he has 
earned income since October 2001.  He was asked to report all 
earned annual income, including rental income, during that 
time, by providing tax returns, W-2s, employers' statements 
or other independent documentation of earned annual income.  
The Veteran did not respond to this request.  On remand, he 
should be provided an additional opportunity to submit this 
information.  
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the 
names, addresses, and earnings 
information about all employers from 
whom he has earned income since October 
2001.  Also, notify the Veteran that he 
must report all earned annual income, 
including rental income, during that 
time, by providing tax returns, W-2s, 
employers' statements or other 
independent documentation of earned 
annual income.

2.  Obtain the Veteran's treatment 
records from the Central Iowa 
Healthcare System, dated since February 
2007.

3.  Finally, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


